Citation Nr: 1433305	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran reports that the onset of chronic tinnitus and a chronic hearing impairment occurred approximately 20 years after service.

2.  A probative medical opinion fails to relate either the Veteran's tinnitus or hearing loss to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A pre-adjudicatory letter issued in March 2010 satisfied the duty to notify provisions and advised the Veteran of the regulations pertinent to the establishment of an effective date and of the disability rating.

The Veteran's service treatment records and private treatment records have been obtained, and the Veteran has not indicated, and the record does not suggest, that he is in receipt of disability benefits from the Social Security Administration.  A VA audiological examination and related medical opinions were obtained in April 2010; the record does not reflect that the examination and opinions are inadequate for rating purposes.  Specifically, the examination report reflects that the examiner solicited a history of the Veteran's hearing impairments from the Veteran and conducted all relevant audiological testing.  Moreover, the medical opinions rendered by the examiner regarding the etiology of the Veteran's hearing loss and tinnitus are unequivocally stated, consistent with the evidence of record, and are supported by adequate rationales.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection

The Veteran reports that he was exposed to acoustic trauma from firearms without hearing protection, during service, which would result in episodic tinnitus that resolved 24 hours after the noise exposure.  The Veteran further reports that he developed chronic tinnitus approximately 20 years prior to filing the instant service connection claim (thus, approximately 20 years after service) and he posits that because his only exposure to significant acoustic trauma occurred during service, his current hearing loss and tinnitus are related to service.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Regarding the Veteran's hearing loss claim, the Board notes that a hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's in-service audiometric testing conducted on entrance and separation from service fails to reflect findings indicating hearing loss for VA purposes.  Additionally, on separation from service, the Veteran denied ever having experienced hearing loss or any ear trouble.

After service, private audiological testing performed in November 2000 reflects findings indicating bilateral hearing loss, as defined for VA purposes.  A December 2009 private audiological treatment record reflects diagnoses of bilateral hearing loss and tinnitus, as well as the Veteran's report of exposure to rifle noise during service and post-service, when engaged in recreational hunting.

In March 2010 and March 2011 statements, the Veteran reported that after his exposure to firearms noise without hearing protection during service, he would experience tinnitus that would resolve after 24 hours.  He stated that he began experiencing chronic tinnitus approximately twenty years ago, which he related to his decreasing hearing acuity.  

In April 2010, the Veteran underwent a VA audiological examination, during which he reported the same audiological history as above.  The examiner diagnosed the Veteran with both bilateral hearing loss and tinnitus, but opined that neither disability is related to service.  

Regarding the etiology of the Veteran's tinnitus, the examiner concluded that the Veteran's current tinnitus is unrelated to service, citing the Veteran's report of the onset of chronic tinnitus approximately 20 years ago and the lack of any documented treatment for this condition during service and Veteran's denial of experiencing any hearing impairments or ear trouble on separation from service.  

Regarding the etiology of the Veteran's hearing loss, the examiner concluded that the Veteran's current bilateral hearing loss is unrelated to service because the Veteran's hearing acuity on separation from service, as measured by an audiogram, failed to indicate a hearing impairment, and that pursuant to the 2006 Institute of Medicine report, there is no evidence, based on current understanding of cochlear physiology, to support a conclusion that sensorineural hearing loss may have a delayed onset, i.e. manifest well after exposure to acoustic trauma.

  
The evidence of record fails to establish that either the Veteran's hearing loss or tinnitus is related to service.  The Veteran himself does not report onset of chronic hearing loss and tinnitus during service, but rather has reported that his chronic hearing impairments began approximately 20 years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

With regard to the Veteran's assertion that his chronic hearing impairments, which developed post service, stem from his only exposure to significant acoustic trauma, which occurred during service, the etiology of the etiology of the Veteran's hearing impairments is a matter require medical expertise and thus is beyond the purview of lay persons, such as the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As the Veteran is therefore not competent to render such an opinion, the Veteran's opinion that his hearing loss and tinnitus are related to service is not afforded probative value, and probative medical expertise is required to decide the claims.

The VA medical opinion of the audiologist who performed the Veteran's VA examination is afforded great probative weight, as the opinion is consistent with the Veteran's service treatment records, which fail to reflect any complaints or findings relating to the Veteran's hearing impairments, but rather reflect his denial of any such pathology on separation from service.  Additionally, the medical opinions are unequivocally stated and supported by detailed rationales, namely the Veteran's own history of the development of his chronic tinnitus and a medical study concluding that post-service development of hearing loss cannot be medically linked to in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Given that the probative medical evidence fails to link the Veteran's bilateral hearing loss or tinnitus to service, the preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved; and service connection for hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


